Citation Nr: 1525975	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  12-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in April 2014 and January 2015 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Board notes that on the Veteran's December 2012 VA Form 9, he specifically restricted his appeal to the issue of entitlement to service connection for a right shoulder condition.  Thus, the issue of entitlement to service connection for a bilateral shoulder condition is not on appeal before the Board.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The competent evidence is against a finding that a right shoulder condition is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice letters were sent to the Veteran in March 2009, April 2014, and January 2015.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in November 2012 and supplemental statements of the case (SSOCs) in September 2014 and March 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  While in his October 2013 hearing testimony, the Veteran' mentioned treatment in the 1980s for his right shoulder condition.  As will be discussed below, the Veteran never identified where he sought treatment in the 1980s and the Board finds that this statement is not credible.  The Veteran has not identified, and the record does not otherwise indicate, any other additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination in February 2015.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.



II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the travel board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during active service.  They also asked questions to draw out the current state of the Veteran's disability.  As noted previously, and as will be discussed below, other than the Veteran's claim of treatment in the 1980s for his shoulder, no other pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in April 2014 and January 2015.  The Board specifically instructed the AOJ to obtain all VA and private treatment records, schedule the Veteran for an examination to determine whether his right shoulder condition was etiologically related to active service, and to readjudicate the claim on appeal.  In April 2014 and January 2015 Duty to Assist letters, the AOJ requested that the Veteran submit any evidence to help him with his claim.  In a March 2015 waiver, the Veteran and his representative notified the Board that they had no other evidence to submit and that the claim could be readjudicated.  Subsequently, all outstanding VA and private records were obtained and associated with the claims folder.  The Veteran was afforded a VA examination in April 2014 and his claim was readjudicated in a September 2014 SSOC.  In a January 2015 Board decision, the April 2014 Compensation and Pension (C&P) examination was deemed inadequate, and the Veteran had another examination in February 2015 that is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thereafter, the Veteran's claim was readjudicated in a March 2015 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.  § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, such as degenerative arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2014).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran contends that he should be entitled to service connection for a right shoulder condition as a result of active service.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the most recent February 2015 C&P examination report, the Veteran was diagnosed with status post right shoulder rotator cuff repair, decompression acromioplasty and labral repair, and degenerative arthritis.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 38 U.S.C.A. § 5107 (West 2014), 38 C.F.R. § 3.102 (2014).  In his February 2010 notice of disagreement, the Veteran noted that his right shoulder condition was the result of carrying 200 pound ammunition shells while in active service.  In his December 2012 VA Form 9, the Veteran noted that the artillery guns in Vietnam were understaffed, and as a result, he had to carry the 200 pound artillery shells on his shoulder.  In his October 2013 travel board hearing, the Veteran testified that he was in field artillery while in Vietnam.  He stated that it normally took two people to carry the artillery rounds to the gun but that they did not have enough people and he had to carry the 200 pound shells on his shoulder by himself.  The Veteran testified that he self-medicated with aspirin and that he had persistent pain in his right shoulder since active service.  The Board notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board further notes that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

However, the Veteran fails to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In-service treatment records and STRs are silent for any treatment or complaint in service, or within one year of discharge, for a right shoulder condition.  The Veteran's October 1965 Report of Medical Examination and Report of Medical History, upon entrance, showed no abnormal shoulder conditions.  The Veteran noted that his health was "good" and made no mention of a shoulder condition.  Likewise, on his June 1968 Report of Medical Examination and Report of Medical History, upon separation from active service, no shoulder condition was noted and, again, the Veteran noted that his heath was "good" and made no mention of a shoulder condition.

During the February 2015 C&P examination, the Veteran reported that his right should had been symptomatic for only the past 15 to 20 years, since having arthroscopic surgery in 2002.  This was confirmed by a February 2002 treatment report from Dr. A. B. L. that noted right shoulder pain for the past 2 years.  The Veteran did not complain about his right shoulder until 30 years after his discharge from active service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

While the Veteran testified in his October 2013 hearing that his right shoulder condition was the result of carrying 200 pound rounds of ammunition on his right shoulder in service, the VA examiner opined that it was less likely than not that any current right shoulder condition was caused or aggravated by the Veteran's active service.  The examiner noted that there was no relationship between the Veteran's right shoulder degenerative arthritis and his claim that he carried 200 pound artillery shells on his right shoulder.  The VA examiner's rationale was that the minimal degenerative changes seen in the AC joint in the form of small osteophytes were age related.  In the VA examiner's opinion, any alleged strain or trauma injury would have shown a much more significant degenerative change than that noted on the current radiologic study.

The Board has not overlooked the Veteran's statements with regard to the etiology of his right shoulder degenerative arthritis, to include his February 2010 notice of disagreement, his December 2012 Form 9, and his October 2013 travel board hearing testimony.  While the Veteran testified that he first started seeing a doctor in the mid-to-late 1980s for his right shoulder condition, he was sent Duty to Assist letters in March 2009, April 2014, and January 2015 asking him to submit any additional evidence or treatment for his right shoulder.  No shoulder treatment from the 1980s was submitted.  In a March 2015 Due Process Waiver letter, the Veteran and his representative noted that they did not have any additional evidence regarding the Veteran's claim to submit.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  The Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, that the criteria set forth require medical expertise which the Veteran has not been shown to have.  

Accordingly, while the Board has considered the Veteran's assertions that his right shoulder condition is etiologically related to active service, the most probative and objective medical evidence consists of the medical treatment and examination the Veteran received for his right shoulder.  As such, the objective medical findings and opinions provided by the February 2015 C&P examiner, finding there was no medical nexus between the Veteran's current right shoulder degenerative arthritis and active service, have been accorded greater probative weight and outweigh the Veteran's lay statements of etiology.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board concludes that the preponderance of the evidence is against a finding that service connection for a right shoulder condition is warranted.

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's right shoulder condition manifested to a compensable degree within one year of separation from service, or that the Veteran had continuous symptomatology of a shoulder condition since separation from service.  There is no evidence that the disability developed to a compensable level within a year of service.  As noted above, in the February 2015 C&P examination, the Veteran reported that it was not until 2000 that he started having problems with his right shoulder.

As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of a right shoulder condition, to include degenerative arthritis, since service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).
 

ORDER

Entitlement to service connection for a right shoulder condition is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


